 Case 2:17-cv-00228-JRG Document 38 Filed 02/21/19 Page 1 of 1 PageID #: 357



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNILOC USA, INC. and UNILOC                  §
LUXEMBOURG SA,                               §     Civil Action No. 2:17-cv-00354-JRG
                                             §     Lead Case
                     Plaintiffs,             §
                                             §     ______________________________
v.                                           §
                                             §
RING CENTRAL, INC, AMAZON.COM,               §     Civil Action No. 2:17-cv-00228-JRG
INC. and AMAZON WEB SERVICES,                §     Member Case
INC.                                         §
                                             §
                     Defendants.             §

                                          ORDER

       Before the Court is Uniloc and Amazon’s Joint Stipulation for Entry of Order of
  .
dismissal with prejudice. Having considered the Joint Stipulation, the Court hereby ORDERS:
      1. Any and all claims by Uniloc against Amazon are DISMISSED WITH
        PREJUDICE.

     2. Any and all counterclaims or defenses by Amazon against Uniloc are DISMISSED
        WITHOUT PREJUDICE.

     3. Uniloc and Amazon shall each bear their own attorney’s fees, expenses, and costs.

     4. All other relief requested between Uniloc and Amazon is DENIED AS MOOT.

     5. The Clerk is directed to CLOSE the member case 2:17-cv-228.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 21st day of February, 2019.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE
